Title: To James Madison from John Gavino, 15 January 1804 (Abstract)
From: Gavino, John
To: Madison, James


15 January 1804, Gibraltar. No. 141. Refers JM to his last letters of 4 and 11 Jan. Received the enclosed from Cathcart at Leghorn by post. Has heard from Malta that Bainbridge and his officers “are treated with Humanity by the Tripolins.”
“On the 12th. Inst: was brought into this Port for Examination by the English frigate Phebe, J. R. Capel Esqr: Commander, the ship American Hero, Andrew Marsters, Master belonging to Mr: Wm: Gray Junr: of Salem in the U. S. loaded with Sugar Coffe, Pepper & fish from said Port of Salem bound to Marseilles on pretence of being French property; Cap: Marsters was interogated in the Vice admiralty Court in my Presence on the 13: Inst: when ship and Cargo appeard to be the property of said Mr. Gray, & was released yesterday, had been stopd near Barcelona on the 2d Inst: & brought here for the aforesaid purpose, she is now proceeding on her Voyage.
“Yesterday arrived a Vessel from England who had saild with a Convoy of upwards of 40 Sail for this place and had been dispersed by a Gale of Wind in the Bay of Biscay, says there was many Troop ships with them.
“The Nautilus proceeded two days ago for Syracuse, and the Argo [Argus] is here ready to go on a Cruise in the Gutt &ca.” Adds in a postscript that the enclosed letter from Simpson has “just come to hand.”
  

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:331. Enclosures not found.



   
   Salem merchant William Gray (1750–1825) was one of New England’s wealthiest shipowners. He was a Massachusetts state senator in 1807, 1808, and 1821 and served as lieutenant governor in 1810 and 1811. A supporter of Jefferson’s embargo, he was prompted by the animosity of his peers to move in 1809 from Salem to Boston, where he changed his political affiliation from Federalist to Republican (Edward Gray, William Gray of Salem, Merchant [Boston and New York, 1914], pp. 24, 39, 41–48, 49, 65, 67, 82).


